Citation Nr: 1548563	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1975.  He passed away in July 2012.  The appellant is the Veteran's widow.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal.  The RO in Providence, Rhode Island, has jurisdiction of the appellant's appeal.  


FINDINGS OF FACT

1.  The Veteran died in July 2012; the certificate of death provides that the immediate cause of death was cardiac arrest, due to, or as a consequence of, severe hypoxia, due to, or as a consequence of, anoxic brain injury. 

2.  At the time of the Veteran's death, service connection had been established for left knee disarticulation [amputation at the knee], secondary to fracture of left tibia and fibula, evaluated as 60 percent disabling, and status open reduction and internal fixation with Schneider nail, left femur, evaluated as noncompensable.  

3.  The service-connected disabilities caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting in full service connection for the cause of the Veteran's death.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Ischemic heart disease or other cardiovascular disease developed in a veteran who has a service-connected amputation of one lower extremity at or above the knee or service-connected amputations of both lower extremities at or above the ankles shall be held to be the proximate result of the service-connected amputation or amputations.  38 C.F.R. § 3.310(c).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran died in July 2012.  The certificate of death provides that the immediate cause of death was cardiac arrest, due to, or as a consequence of, severe hypoxia, due to, or as a consequence of, anoxic brain injury.  At the time of the Veteran's death, service connection had been established for left knee disarticulation [amputation at the knee], secondary to fracture of left tibia and fibula, evaluated as 60 percent disabling, and status open reduction and internal fixation with Schneider nail, left femur, evaluated as noncompensable.  

Based on a thorough review of the evidence, the Board finds that the evidence supports a grant of service connection for the cause of the Veteran's death.  

As noted, the Veteran was service-connected for amputation at the left knee and the immediate cause of his death was cardiac arrest.  The record reflects that he had a history of coronary artery disease, carotid artery disease and hypertension.  Applying 38 C.F.R. § 3.310(c) to these facts, the Board finds that the Veteran's coronary artery disease, carotid artery disease, hypertension and fatal cardiac arrest were the proximate result of his service-connected left knee disarticulation.  Therefore, the cause of the Veteran's death, cardiac arrest, was secondary to his service-connected left knee disarticulation.  38 C.F.R. § 3.312.  

The Board is aware that in December 2014 correspondence and during a May 2015 hearing before the undersigned Veterans Law Judge, the appellant testified that the Veteran had been unemployable due to service-connected disability for at least 10 years prior to his death.  

Because in this decision the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, any potential entitlement to DIC benefits under 38 U.S.C. § 1318 would be rendered moot.  The Court of Appeals for Veterans Claims has indicated that VA is required to consider an appellant's claim under 38 U.S.C.A. § 1318 only if the appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  Accordingly, the Board will not refer the issue of entitlement to DIC benefits under 38 U.S.C. § 1318. 


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


